Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This Office Action is in response to the application filed on 11/10/2020. Claims 1-15 are pending in this application. Claims 1, 12, 13, 14 and 15 are independent claims.

Claim Rejections - 35 USC § 101
2. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3. Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a storage medium in claim 15 is subject to signal per se.  A storage medium in claim 15 comprises computer readable instructions including a progress control program can be interpreted as transmitting signal with broadest reasonable interpretation in light of the spec without clear definition from the specification. The examiner suggests amending the claim limitation such as a storage medium to a non-transitory storage medium.   


Claim Rejections - 35 USC § 103
4. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the 

5. The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6. Claims 1, 2, 13 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kiyama (US PGPub 20200042306), in view of Jeong (US Patent 11175906).

As per Claim 1, Kiyama teaches of a center device for delivering update data about a program update to a vehicle master device comprising;  campaign information obtainer obtaining campaign information of the program update:  (Par 7, The software distribution system includes a software distribution server that uses a campaign to manage the update of the function and remotely distributes software based on the campaign to a target vehicle for the campaign , Par 66, The campaign information input and output section 311 transmits information corresponding to the campaign information or the like to the telematics center 10 in response to an operation of the input and output device 330 by a user. The campaign information input and output section 311 causes the input and output device 330 to display information received from the telematics center 10.)
a vehicle state obtainer obtaining a vehicle state of a target vehicle of the program update: (Par 179, When the vehicle  20 receives (accepts) the command, transmitted in step S616, to start to the installation of the update software (in step S610), the campaign confirming section 212 of the vehicle  20 transitions to a standby state to wait for the start of the installation of the update software until the engine of the vehicle  20 is stopped (OFF state). The campaign confirming section 212 may use information obtained from the engine ECU 241 to detect the stop of the engine. A process to be executed after the stop of the engine is depicted in FIG. 15.)
an execution requirement setter setting an execution requirement of a phase in the program update based on the campaign information obtained by the campaign information obtainer and based on the vehicle state obtained by the vehicle information obtainer, (par 44, The campaign DB 123 accumulates “campaign information” constituted by information necessary for campaigns to be executed for the vehicles 20. The campaign information is constituted by information to be used to manage types of ECUs with software to be updated based on the campaigns, constraints upon the distribution of update software, the numbers of target vehicles for updates, and the like. A specific example of the campaign information is depicted in FIG. 4 described later. Par 139, when the campaign confirming section 212 confirms that the execution campaign exists (YES in step S402), the campaign confirming section 212 notifies the telematics center 10 of the start of the installation of the update software (downloaded in the process depicted in FIG. 10) based on the execution campaign in the target ECU (in step S403). Par 179, When the vehicle20 receives (accepts) the command, transmitted in step S616, to start to the installation of the update software (in step S610), the campaign confirming section 212 of the vehicle20 transitions to a standby state to wait for the start of the installation of the update software until the engine of the vehicle20 is stopped (OFF state). The campaign confirming section 212 may use information obtained from the engine ECU 241 to detect the stop of the engine. A process to be executed after the stop of the engine is depicted in FIG. 15.)
an update data deliverer distributing the update data to the vehicle master device. (Par 30, In software distribution based on a campaign, the campaign is created by registering campaign information specifying update software, the update software is distributed to a target vehicle 20 based on the registered campaign information and installed in an ECU.)
Kiyama does not specifically teach, however Jeong teaches of an execution requirement notifier notifying the vehicle master device of the execution requirement set by the execution requirement setter, and (Claim 1, manage the state information regarding the plurality of controllers included in the vehicle; determine whether to perform the firmware update of the vehicle based on the state information when an ignition of the vehicle is turned off)
 an execution requirement notifier notifying the vehicle master device of the execution requirement set by the execution requirement setter, as conceptually seen from the teaching of Jeong, into that of Kiyama because this modification can help prepare the target vehicle for executing the software update with update data by notifying the execution condition and state.

As per Claim 2, Kiyama does not specifically teach, however Jeong teaches of the center device according to claim 1, wherein the execution requirement setter determines whether it is necessary to change the setting of acceptance requirement of the phase, and, when it is 20 determined as necessary to change the setting of acceptance requirement of the phase, changes the setting of acceptance requirement of the phase and sets the execution requirement. (The state manager 140 manages state information of the plurality of controllers 10. Before the update is performed when the vehicle is in an ignition off state, the state manager 140 transmits an update ready request signal, for example, “OTA_Ready” to the plurality of controllers 10 connected through the communicator 120. The state manager 140 may transmit the update ready request signal to controllers, in each of which the reprogramming is not completed, at a specific period until the reprogramming of each of the plurality of controllers 10 is completed.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add an execution requirement notifier notifying the vehicle master device of the execution requirement set by the execution requirement setter, as conceptually seen from the teaching of Jeong, into that of Kiyama because this modification can help prepare the target vehicle for executing the software update with update data by notifying the execution condition and state.

Re Claim 13, it is the method claim, having similar limitations of claim 1. Thus, claim 13 is also rejected under the similar rationale as cited in the rejection of claim 1.

Re Claim 15, it is the product claim, having similar limitations of claim 1. Thus, claim 15 is also rejected under the similar rationale as cited in the rejection of claim 1.

7. Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kiyama (US PGPub 20200042306), in view of Jeong (US Patent 11175906), and further in view of Lake (US PGPub 20180365135).

As per Claim 3, neither Jeong nor Kiyama specifically teaches, however Lake teaches of the center device according to claim 2, wherein when the acceptance requirement of the phase is set to acceptance- required, the execution requirement setter sets the execution requirement such that an accepted phase is executable and (i) a non-accepted phase is non- executable. (Par 34, At block 355, the test manager 102 determines whether the action code 105 (and/or the associated system code 108) executed correctly based on the final state of the script from the effect code 106. Generally, if the final state of the script from the effect code 106 is an “accepting” state, the test manager 102 determines that the action code 105 (and/or the associated system code 108) executed correctly. However, if the final state of the script from the effect code 106 is a “fail” or “non-accepting” state, the test manager 102 determines that the action code 105 (and/or the associated system code 108) did not execute correctly. And Par 36, if none of the conditions specified in the system parameters are met, the test manager 102 refrains from executing the action from the action code 105 and/or the script from the effect code 106.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add when the acceptance requirement of the phase is set to acceptance- required, the execution requirement setter sets the execution requirement such that an accepted phase is executable and (i) a non-accepted phase is non- executable, as conceptually seen from the teaching of Lake, into that of Kiyama and Jeong because this modification can help prepare the .

8. Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kiyama (US PGPub 20200042306), in view of Jeong (US Patent 11175906), and further in view of Kimura (US PGPub 20210174667).

As per Claim 4, neither Jeong nor Kiyama specifically teaches, however Kimura teaches of the center device according to claim 2, wherein when it is determined as not necessary to change the setting of acceptance requirement of the phase, the execution requirement setter sets the execution requirement without changing the setting of acceptance requirement of the phase. (Par 81, On the other hand, if the selection-acceptance-state held in the selection- acceptance-state holding unit 120 indicates the “non-selectable state” (step S913: No), the processing ends without changing the selection-state information.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add when the acceptance requirement of the phase is set to acceptance- required, the execution requirement setter sets the execution requirement such that an accepted phase is executable and (i) a non-accepted phase is non- executable, as conceptually seen from the teaching of Kimura, into that of Kiyama and Jeong because this modification can help prepare the target vehicle for executing the software update with update data by notifying the execution condition and state.

9. Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kiyama (US PGPub 20200042306), in view of Jeong (US Patent 11175906), and further in view of de Souza (US PGPub 20120159471).

As per Claim 5, neither Jeong nor Kiyama specifically teaches, however de Souza teaches of the center device according to claim 2, wherein the vehicle state obtainer obtains a delivery plan from a predetermined place regarding the target vehicle of the program update as the vehicle state of the target vehicle of the program update, and the execution requirement setter determines whether it is necessary to change the setting of acceptance requirement of the phase according to the delivery plan of the target vehicle of the program update obtained by the vehicle State obtainer. (Par 6, The deployment management system may also be configured to receive user selections of various deployment configuration settings and generate a deployment workflow based, at least in part, on the deployment configuration settings. The deployment management system may further be configured to perform a union operation on deployment configurations corresponding to the selected application packages in order to generate a merged deployment configuration. Par 7, When the deployment management system deploys the selected application packages to the multiple computers, the deployment management system may be configured to perform monitoring and recovery procedures according to monitoring and recovery settings specified by the deployment workflow.  Par 25, Each of the deployment configurations 120 may have specific configuration settings that are not present in other deployment configurations. Further, each of the deployment configurations 120 may be located at different locations (e.g., different remote databases) and have no link or awareness of other deployment configurations 120.  Par 43, At operation 210, the deployment management system 202 performs monitoring and recovery procedures according to monitoring and recovering settings specified in the deployment workflow. The monitoring and recovery procedures may monitor various configuration settings associated with the deployed application packages and perform certain actions in light of certain changes to the configuration settings. The monitoring and recovery procedures may also monitor the health of various systems associated with the deployed application packages and perform recovery procedures in light of changes to the health of the monitored systems. When the deployment management system 202 performs monitoring and recovery procedures according to monitoring and recovering settings specified in the deployment workflow, the routine 200 may either repeat (e.g., periodically, continuously, or on demand as needed) or terminate.)
.

10. Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kiyama (US PGPub 20200042306), in view of Jeong (US Patent 11175906), and further in view of Chun (US PGPub 20150186548).
 
As per Claim 6, neither Jeong nor Kiyama specifically teaches, however Chun teaches of the center device according to claim 2, wherein the execution requirement setter changes, as the change of the setting of acceptance requirement of the phase, the setting of acceptance requirement of an installation phase in which the vehicle master device instructs a rewrite target electronic control unit to write the update data. (Par 27, Further, when a bug is generated in the ECU 10 (e.g., a virus or the like in the program software of the ECU), or a new function is added to the ECU 10, when the ECU 10 is updated (reprogrammed), the configuration file that corresponds to a version of the updated ECU 10 may require change. Accordingly, the corresponding configuration file 222 should be provided when the version of the ECU 10 requires a change, an update, or the li)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add that the execution requirement setter changes, as the change of the setting of acceptance requirement of the phase, the setting of acceptance requirement of an .

11. Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kiyama (US PGPub 20200042306), in view of Jeong (US Patent 11175906), and further in view of Sidaraddi (US Patent 10567223).

As per Claim 7, neither Jeong nor Kiyama specifically teaches, however Sidaraddi teaches of the center device according to claim 2, wherein the execution requirement setter changes, as the change of the setting of acceptance requirement of the phase, the setting of an acceptance requirement of an activation phase in which a rewrite-target electronic control unit validates the update data. (Fig. 3 and col 9, lines 17-55, in response to receiving configuration update data 44, configuration validation unit 46 validates configuration update data 44 using an expected current revision value of configuration update data 44 and actual current revision value 42.  Accordingly, configuration validation unit 46 compares revision value 42 (that is, an actual current revision value) with an expected current revision value associated with configuration update data 44. If actual current revision value 42 matches the expected current revision value associated with configuration update data 44, configuration validation unit 46 validates configuration update data 44. In response, control unit 32 updates configuration database 40 with configuration update data 44. That is, if configuration update data 44 specifies added elements, control unit 32 adds the added elements to configuration database 40.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add that the execution requirement setter changes, as the change of the setting of acceptance requirement of the phase, the setting of an acceptance requirement of an activation phase in which a rewrite-target electronic control unit validates the update data, as conceptually .

12. Claims 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kiyama (US PGPub 20200042306), in view of Jeong (US Patent 11175906), and further in view of Ukai (US PGPub 20150056976).

As per Claim 8, neither Jeong nor Kiyama specifically teaches, however Ukai teaches of the center device according to claim 1, wherein the execution requirement setter sets the execution requirement so that predetermined phase is executable when the vehicle is in a travelable state. (Par 59, When the mobile terminal 3 determines that the vehicle is traveling (YES at B8), the mobile terminal 3 executes the application in operation regulation-enabling mode (B9). Namely, the mobile terminal 3, when HFP-connected, regulates operation if the vehicle is traveling. The operation regulation-enabling mode restricts input manipulation on the terminal-side operation portion 22, for example.  Par 61, When the operation regulation is activated, the mobile terminal 3 proceeds to B7 to monitor the vehicle traveling state. When the vehicle is in the traveling state (YES at B8), the mobile terminal 3 continues to execute the application in the operation regulation-enabling mode (B9). The process at B8 and B9 corresponds to a regulation process.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add that the execution requirement setter sets the execution requirement so that predetermined phase is executable when the vehicle is in a travelable state, as conceptually seen from the teaching of Ukai, into that of Kiyama and Jeong because this modification can help prepare the target vehicle for executing the software update with update data by notifying the execution condition and state.

As per Claim 9, neither Jeong nor Kiyama specifically teaches, however Ukai teaches of the center device according to claim 1, wherein the execution requirement setter sets the execution requirement so that a predetermined phase is executable when the vehicle is in a non-travelable state. (Par 62, When the vehicle is not in the traveling state (NO at B8), the mobile terminal 3 executes the application in operation regulation-disabling mode (B10). The operation regulation-disabling mode disables the operation regulation. As described above, the mobile terminal 3 can thereby be used as a remote controller that may allow the vehicular apparatus 2 to perform a process corresponding to the input manipulation on the mobile terminal 3. The mobile terminal 3 then determines whether itself is BT-disconnected from the vehicular apparatus 2 (B11). When the mobile terminal 3 is BT-disconnected from the vehicular apparatus 2 (YES at B11), the mobile terminal 3 terminates the process.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add that the execution requirement setter sets the execution requirement so that a predetermined phase is executable when the vehicle is in a non-travelable state, as conceptually seen from the teaching of Ukai, into that of Kiyama and Jeong because this modification can help prepare the target vehicle for executing the software update with update data by notifying the execution condition and state.

13. Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kiyama (US PGPub 20200042306), in view of Jeong (US Patent 11175906), and further in view of Hayafune (US Patent 5361207).

As per Claim 10, neither Jeong nor Kiyama specifically teaches, however Hayafune teaches of the center device according to claim 1, wherein the execution requirement setter sets the execution requirement so that a predetermined phase is unconditionally executable. (Col 31, line 62-Col 32, 
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add the execution requirement setter sets the execution requirement so that a predetermined phase is unconditionally executable, as conceptually seen from the teaching of Hayafune, into that of Kiyama and Jeong because this modification can help prepare the target vehicle for executing the software update with update data by notifying the execution condition and state.

14. Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kiyama (US PGPub 20200042306), in view of Jeong (US Patent 11175906), and further in view of Hatakeyama (US PGPub 20010029576).

As per Claim 11, neither Jeong nor Kiyama specifically teaches, however Hatakeyama teaches of the center device according to claim 1, wherein the execution requirement setter sets the execution requirement so that a predetermined phase is unconditionally non-executable. (Par 16, As a result of the reference, data Di below threshold value b has flag data FBi of 0, so that the operation according to instruction operation OP (MUL) is not carried out at node 409 for data Di. Data Di with flag data FBi of 0 is directly output. For data Di greater than threshold value b corresponding to flag data FBi of 1, the process of doubling data Di is executed according to instruction operation OP (MUL) at node 409. It is to be noted that selector 403 receives the output of manipulation unit 401 (=0), not the output from manipulation unit 301 (1: refer to previous flag data FBi) since data FO in the input data packet is preset to 0. More specifically, selector 403 is nonexecutable unconditionally of the operation corresponding to data CTL=3 of FIG. 9B, so that previous flag data Fbi is directly output from selector.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add that the execution requirement setter sets the execution requirement so that a predetermined phase is unconditionally non-executable, as conceptually seen from .

15. Claims 12 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kiyama (US PGPub 20200042306), in view of Jeong (US Patent 11175906), and further in view of Kotani (US PGPub 20150113520).

Re Claim 12, it is the system claim, having similar limitations of claim 1. Thus, claim 8 is also rejected under the similar rationale as cited in the rejection of claim 1.
Claim 12 also recites additional limitations as follows, and neither Jeong nor Kiyama specifically teaches, however Kotani teaches of a vehicle master device including: (i) an execution requirement obtainer obtaining the execution requirement from the center device, (ii) a phase executer executing a phase in the program update based on the execution requirement, and (iii) an update data receiver receiving the update data from the center device. (Par 47, The in-vehicle equipment 23 is equipment which allows for information communications with the update server 22 via a network. The in- vehicle equipment 23 receives update software from the update server 22 and gives an instruction to apply the received update software to the ECU 24 of the update target. The in- vehicle equipment 23 further collects configuration information that indicates a state of software operating at vehicle ECU, and transmits the configuration information to the update server 22. The in-vehicle equipment 23 is not particularly limited as long as it is able to communicate with the update server 22 and each ECU, and it may be a navigation device or a smart phone installable on the automobile 21.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add a vehicle master device including: (i) an execution requirement obtainer obtaining the execution requirement from the center device, (ii) a phase executer executing a phase in the program update based on the execution requirement, and (iii) an update data receiver 

Re Claim 14, it is the system claim, having similar limitations of claim 12. Thus, claim 14 is also rejected under the similar rationale as cited in the rejection of claim 12.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/JAE U JEON/Primary Examiner, Art Unit 2193